Citation Nr: 0731084	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-34 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for residuals of a right 
inguinal hernia.

Entitlement to service connection for a right orchiectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1983 and from November 1990 to June 1991.  
Additionally, he has National Guard service from July 1985 to 
July 1986 and unverified periods of service in the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In September 2006, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, 
and it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2. Residuals of a right inguinal hernia were not present in 
service or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3. A right orchiectomy was not present in service or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.

4.  A chronic groin disorder, to include hernia or 
orchiectomy, did not manifest while performing ACDUTRA; there 
is no competent evidence establishing a nexus between the 
veteran's period of ACDUTRA and any current groin condition; 
and, there is no competent evidence establishing that any 
preexisting groin disability was aggravated by a period of 
ACDUTRA.

CONCLUSIONS OF LAW

1. Residuals of a right inguinal hernia repair were not 
incurred in or aggravated by the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

2. A right orchiectomy was not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in November 2001, 
prior to the initial unfavorable AOJ decision issued in April 
2003.  Additional VCAA letters were sent in August 2004 and, 
subsequent to the Board's remand, in September 2006.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in November 2001, August 2004, and September 2006 informed 
the veteran of the type of evidence necessary to establish 
service connection; how VA would assist him in developing his 
claims; and his and VA's obligations in providing such 
evidence for consideration.  Pertinent to the fourth element, 
the August 2004 notice requested that the veteran provide any 
evidence in his possession that pertains to the claims.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The November 2001, August 2004, and September 
2006 letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence that could be submitted.  Therefore, 
the Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claims.  Additionally, subsequent to 
the August 2004 and September 2006 letters, the veteran's 
claims were readjudicated and supplemental statements of the 
case issued.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice prior to the 
original adjudication was harmless, and that to decide the 
appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, in a September 2006 letter, the AOJ 
advised the veteran of the evidence necessary to establish 
entitlement to a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate timing of the 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  


All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's private medical 
records, VA treatment records, and a March 2007 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  

With regard to the veteran's service medical records from his 
active duty in the Army and Army Reserves, these records 
appear to be unavailable.  The only service medical record 
obtained was his June 1985 enlistment examination for the 
Indiana National Guard.  The RO contacted several sources in 
an attempt to locate the veteran's complete records.  
Specifically, the RO requested records twice from the 
National Personnel Records Center and informed the veteran in 
February 2003 of their inability to locate his service 
medical records.  Additionally, after two requests, the 
veteran's Army Reserve unit indicated that any records had 
been transferred to NPRC.  Subsequent requests to NPRC for 
Army Reserve records also yielded no results.  Thus, the RO 
determined that further attempts to obtain additional service 
medical records would be futile.  As instructed by the 
Board's September 2006 remand, the veteran was requested to 
clarify whether he was claiming that his injury occurred 
during active duty training in Louisiana in 1998, and if so, 
the AOJ was to make further attempts to obtain these specific 
records.  However, the veteran did not reply to this request.  
Therefore, the Board finds that VA has satisfied its duty to 
assist by making reasonable efforts to obtain outstanding, 
relevant records. 

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection, but rather, increases the 
Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

As discussed below, the veteran's service medical records are 
not obtainable, and it is presumed that they were destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
1973.  There is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, 
however, an expanded duty to assist the veteran in obtaining 
evidence from alternate or collateral sources.  Id.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  Therefore, the veteran was 
afforded a VA examination in March 2007 in order to 
adjudicate his service connection claims.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the veteran's claim 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6, 
which defines active duty, ACDUTRA and INACDUTRA.

The veteran contends that he has suffered from chronic groin 
pain since 1991 or 1992 as a residual of a right inguinal 
hernia and testicular torsion, which were a result of his 
service driving trucks in Operation Desert Storm, and led to 
surgery for a right inguinal hernia and a right orchiectomy.  
Therefore, he contends that he is entitled to service 
connection for residuals of right inguinal hernia and for a 
right orchiectomy.  The veteran also reports a groin injury 
when he stepped out of a Humvee and fell during active duty 
training in 1998 and has submitted a lay statement by a 
fellow service member in support of an injury during active 
duty training in Louisiana. 

As indicated above, the veteran's service medical records are 
unavailable.  However, the medical evidence of record 
contains multiple references to complaints and treatment for 
chronic groin pain since March 1992.  The veteran had 
exploratory surgery to rule out right testicular torsion in 
March 1992.  At that time, he reported onset of acute 
testicular pain 12 hours earlier, and he denied any history 
of trauma.  The exploratory surgery ruled out torsion, and 
the final diagnosis was early epididymitis.

A December 1993 VA treatment record notes follow-up for 
treatment of right testicular pain, and a December 1993 
private treatment record reports a right inguinal 
herniorrhaphy.  A VA treatment record dated in October 1996 
notes swollen and painful testes for the prior three days, 
and a November 1996 VA treatment record shows treatment for 
pain in the right inguinal area, which began two months 
before and suddenly became severe.  The veteran underwent 
another inguinal hernia repair in November 1996.  

A December 1997 VA treatment record reports pain in the right 
inguinal area that began, by the veteran's account, in 1991.  
A right orchiectomy was performed in February 1999 by a 
private physician.  A VA treatment record dated in May 1999 
shows that the veteran reported he no longer had pain in the 
right groin area subsequent to the February 1999 orchiectomy.  
January 2002 to May 2002 VA treatment records show diagnoses 
of iliohypogastric neuralgia or neuropathy, and the veteran 
underwent an iliohypogastric nerve block and neuroma 
injections to treat his chronic inguinal pain in May 2002.  
May 2002 and June 2002 VA treatment records note inguinal 
pain since 1991 surgery for right testicular torsion, by 
history.  However, the veteran reported that he was 
practically pain free at that time, due to the May 2002 
surgery and treatment for his ilioinguinal neuropathy.  
Various VA treatment records dated from July 2002 to August 
2004 consistently note the veteran's surgical history in the 
right groin area and treatment for chronic right groin pain.  
Therefore, the Board recognizes that he has a current 
disorder of chronic right groin pain, and that he has had 
surgery for a right inguinal hernia and a right orchiectomy.

However, the Board observes that there is no evidence of a 
relationship between the veteran's chronic groin pain and his 
prior right hernia or his right orchiectomy, or of a nexus 
between these disorders and service.  The veteran submitted a 
July 2001 statement by Dr. W. G., who stated that the veteran 
had informed him that he had had no pain and discomfort in 
the groin area prior to the Gulf War; however, Dr. W. G. also 
indicated that, at that point, he was unsure of what is 
causing the veteran's pain.  

Additionally, it must also be noted that when the veteran 
first sought treatment for groin pain in 1992, he reported 
acute onset with no history of injury.  This heavily 
outweighs the allegations he makes now (in connection with a 
claim for compensation) that he has had continuous symptoms 
since his service in the Persian Gulf.  

Therefore, service connection based on his 1990-1991 period 
of service is simply not warranted.  Even accepting his 
account of his military duties as true, there is no objective 
indication of in-service treatment, and the initial post-
service treatment reports acute onset of symptoms with no 
history of injury.  Moreover, no medical professional has 
rendered a persuasive opinion of a relationship between the 
current condition and the veteran's alleged in-service 
injury.  

Not only did Dr. W. G. fail to provide a persuasive nexus 
opinion, but the VA examination in March 2007 resulted in a 
direct negative opinion.  The examiner reviewed the claims 
file and recorded the veteran's statements regarding his 
service history and treatment of the right groin area.  The 
VA examiner noted no hernia at the time, but recorded pain to 
palpation in the right inguinal area.  The examiner indicated 
that the current right groin pain appears to be secondary to 
multiple surgical procedures, but that the exact origin of 
the right groin pain is difficult to ascertain from the 
medical records.  However, he stated that it is not likely 
that an inguinal hernia was caused by the type of injury that 
was described by the veteran.  Further, he reported that it 
is unknown whether one exploratory surgery of the right 
testicle would result in residual pain and that the hernia 
surgeries are not likely related to the surgery on the 
testicle.  He indicated that the opinions of record that the 
pain in the right groin is neurogenic in origin seem 
reasonable; however, he stated that he could not resolve the 
issue of a cause of the veteran's current groin pain without 
resorting to speculation. 

The veteran also argues that an injury during a period of 
active duty for training in 1998 aggravated the groin 
disorder.  The lay statement he submitted simply does not 
verify that such an injury occurs, as the individual was 
clear only that some injury had occurred - not a groin 
injury.  However, even accepting as true the veteran's 
account of stepping out of a vehicle and falling in pain, 
there still must be medical evidence of a relationship 
between this alleged injury and the groin condition.  In 
other words, a medical professional must state that the 
reported injury aggravated the disorder for which the veteran 
had already undergone surgeries.  In this case, there is 
none.  The only physician to explicitly consider the reported 
1998 injury and its role in the veteran's disorder was the VA 
examiner, and that opinion, detailed above, was negative in 
terms of any relationship between the veteran's reported 
history of injuries and the current condition.  Therefore, 
there is a lack of objective evidence verifying that the 
veteran did, in fact, suffer a groin injury during a period 
of active duty training in 1998, and a further lack of 
medical evidence showing a causal relationship between the 
alleged injury and the claimed conditions.

Therefore, even considering both allegations by the veteran 
(of 1990-91 and 1998 injuries), the claims must be denied.  
The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
residuals of right inguinal hernia repair and right 
orchiectomy.  However, while the veteran has a current 
disorder of chronic pain in the right groin, no competent 
medical professional has attributed the onset of the 
veteran's chronic groin pain to his service, even when 
considering the veteran's own reports of service history and 
treatment.  Neither the veteran's treating physician nor the 
VA examiner could form an opinion as to the cause of the 
veteran's chronic pain and the VA examiner indicated that any 
opinion would be speculation.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2006); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).   Thus, any opinion that was based 
in speculation would have no probative value in supporting 
the veteran's claim.  

The Board has considered the veteran's own statements, as 
well as the lay statement, regarding the veteran's 
symptomology and medical history.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Although there is evidence of 
symptomology in the form of right groin pain within a year of 
service discharge, there is no evidence that the cause of 
such pain is related to service.  Pain alone is not a 
disability and without a diagnosed or identifiable underlying 
malady or condition, cannot be service-connected.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, even 
if there were evidence that the veteran's chronic groin pain 
was a residual of his right inguinal hernia or his right 
orchiectomy, there is no evidence of record that relates 
these disorders to the veteran's service.  Therefore, absent 
competent and probative evidence of a causal nexus between 
the veteran's residuals of a right hernia repair or a right 
orchiectomy and service, he is not entitled to service 
connection on a direct basis. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection, and, therefore, his claims must be denied.


ORDER

Entitlement to service connection for residuals of a right 
inguinal hernia is denied.

Entitlement to service connection for a right orchiectomy is 
denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


